Citation Nr: 1013669	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for diplopia, secondary 
to multiple sclerosis.  

3.  Entitlement to service connection for a pulmonary 
disability.  

4.  Entitlement to service connection for a middle ear 
disorder, secondary to multiple sclerosis.  

5.  Entitlement to service connection for a left hip 
disability, secondary to a service-connected left ankle 
disability.  

6.  Entitlement to service connection for a left knee 
disability, secondary to a service-connected left ankle 
disability.  

7.  Entitlement to service connection for a low back 
disability, secondary to a service-connected left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son, brother, and former spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
November 1978, with additional service in the Reserves from 
May 1975 to November 1975 and from June 1979 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for multiple sclerosis; diplopia, 
secondary to multiple sclerosis; a pulmonary disability; a 
middle ear disorder, secondary to multiple sclerosis; a left 
hip disability, secondary to a left ankle disability; a left 
knee disability, secondary to a left ankle disability; and a 
low back disability, secondary to a left ankle disability.  
The Veteran testified before the Board in April 2007.  The 
Board remanded these claims for further development in 
February 2007 and November 2007.    

The Board notes that the Veteran originally appealed the 
issue of entitlement to service connection for a left ankle 
disability.  An August 2009 rating decision granted service 
connection for a left ankle disability, effective December 6, 
2001.  That represents a total grant of the benefits sought 
on appeal for the issue of entitlement to service connection 
for a left ankle disability, and therefore, that issue is no 
longer before the Board.  

The issues of entitlement to service connection for a 
pulmonary disability and a low back disability are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  The evidence shows that it is at least as likely as not 
that the Veteran has multiple sclerosis is related to his 
period of active service.

2.  The Veteran's diplopia is the result of service-connected 
multiple sclerosis.  

3.  The Veteran does not have a current diagnosis of any 
disability associated with a middle ear disorder.  

4.  The Veteran's left hip disability is aggravated by the 
service-connected left ankle disability.  

5.  The Veteran's left knee disability is aggravated by the 
service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The Veteran's current multiple sclerosis was incurred in 
his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The Veteran's diplopia is proximately due to 
service-connected multiple sclerosis.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  

3.  The Veteran's claimed middle ear disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).  

4.  The Veteran's left hip disability is aggravated by 
service-connected left ankle disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).  

5.  The Veteran's left knee disability is aggravated by 
service-connected left ankle disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis and middle ear disorder, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  Multiple sclerosis will 
be rebuttably presumed if manifest to a compensable degree 
within seven years following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran's diplopia, however, is not a disease subject to 
presumptive service connection.       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Multiple Sclerosis 

Service medical records show that the Veteran complained of 
dizziness and nausea in July 1978, August 1978, and October 
1978.  His dizziness and nausea were found to be associated 
with chronic motion sickness, for which he was medically 
discharged in October 1978.  

The first post-service evidence of a diagnosis of multiple 
sclerosis was a May 1992 private medical report where the 
Veteran was hospitalized for numbness, weakness, headaches, 
and back pain.  He was diagnosed with multiple sclerosis of 
the cervical spinal cord and back pain.  

Post-service VA and private medical records dated from June 
1992 to June 2008 show that the Veteran received intermittent 
treatment for multiple sclerosis.  He suffered from such 
symptoms as sensory disturbance and muscle weakness in the 
lower extremities, loss of balance, headaches, vomiting, 
bladder dysfunction, spasticity, ataxia in the legs, 
dizziness, unsteady gait, poor endurance, and diplopia.  

The Veteran submitted undated lay statements from his friends 
and mother in support of his claim.  Those statements attest 
that the Veteran did not have any physical problems prior to 
his period of active service.  The Veteran's mother stated 
that he began losing control of his hands and experiencing 
incoordination while he was in service.  The Veteran's former 
spouse reported that she had met the Veteran in 1989 and that 
they had married in 1990.  She stated that the Veteran had 
problems with walking and holding on to things as well as 
bladder problems when she first met him.  She further 
asserted that she took the Veteran to the hospital in 
approximately September 1990 for shortness of breath, 
numbness in the hands and legs, dizziness, and bladder 
control, and that he was diagnosed with multiple sclerosis at 
that time.  

The Veteran and his former spouse testified before the Board 
at a travel board hearing in April 2007.  Testimony revealed 
that during his period of active service, the Veteran had 
suffered from falls due to loss of balance, vomiting, double 
vision, problems walking straight, tingling in the upper and 
lower extremities, problems holding onto things, and hearing 
loss.  The Veteran testified that his problems with multiple 
sclerosis had worsened with respect to the symptoms of 
tingling, falling down, double vision, inability to sit up, 
and migraine headaches.  He reported that he was first 
clinically diagnosed with multiple sclerosis in January 1990 
and that his diagnosis was confirmed by another physician in 
May 1991.  The Veteran's former spouse testified that she had 
met the Veteran in 1988 and then married him in June 1990.  
She reported that when she met the Veteran he had problems 
with falling down stairs, not being able to hold onto things, 
and vision problems.  She stated that his tingling and 
numbness led him to seek a doctor in 1990.  She also 
testified that the weakness from the Veteran's multiple 
sclerosis had prevented him from playing with his children or 
getting up and doing anything.  She reported that he 
constantly fell and had fits of rage and nightmares at night.  

On VA examination in September 2008, the Veteran complained 
of experiencing balance problems, vision problems, problems 
with holding things, tingling in his extremities, double 
vision, hearing loss, and migraine headaches in service.  He 
reported that he used to get frequent exacerbations of 
multiple sclerosis that caused him to lose sight in the left 
eye and have worsening symptoms.  He stated that he currently 
suffered from tremors in the hands and legs, severe pain in 
the extremities, migraine headaches that lasted for a month 
during exacerbations of his condition, extreme fatigue, 
numbness and weakness in the left leg, and being limited in 
his ability to walk or stand.  The examiner diagnosed the 
Veteran with multiple sclerosis based on his MRI findings as 
well as his history of unsteady gait, difficulty holding 
cups, double vision, and neurological deficits.  The examiner 
opined that it was at least as likely as not that the Veteran 
had ascertainable residuals of multiple sclerosis since he 
was discharged from service in 1984.  The examiner noted that 
the Veteran was first diagnosed with multiple sclerosis in 
1990 but that there were no service medical records in the 
file to verify his symptoms at that time.  The examiner 
stated that the Veteran's symptoms of clumsiness, falling, 
and double vision began in 1975 and that according to the 
Veteran, the clinical onset of multiple sclerosis was in 
1977.  

At an April 2009 VA examination, the Veteran reported 
significant gait difficulties, the use of bilateral arm 
braces to walk, bowel and bladder dysfunction, intermittent 
diplopia, and numbness in the extremities.  Examination 
revealed no afferent pupillary defect, normal extraocular 
movements, and full visual fields.  There was no ptosis, and 
facial sensations were normal.  The Veteran had a symmetric 
smile and elevated palate.  Shoulder shrug was normal, and 
his tongue protruded in the midline without fasciculations.  
Motor examination was difficult to perform because there was 
decreased effort and giving-way weakness throughout.  The 
examiner noted that the Veteran had some weakness in the 
extremities, greater on the left side than the right side.  
Fine movements were slow bilaterally, and there was no 
atrophy.  Reflexes were brisk at 2 to 3+ throughout.  Sensory 
examination indicated patchy sensory loss in a non-nerve root 
distribution in the legs and arms and decreased vibratory and 
position sense in the bilateral feet.  Gait was wide-based, 
and both legs were circumducted.  The Veteran had bilateral 
knee and ankle braces and used arm braces to walk.  The 
examiner noted that the Veteran had described symptoms of 
multiple sclerosis as early as 1975 and that there was 
documentation of severe vertigo, nausea, and vomiting during 
his service in the Navy that had been attributed to motion 
sickness.  The examiner explained that vertigo associated 
with nausea and vomiting could be part of a multiple 
sclerosis exacerbation when the posterior structures of the 
brain were involved, particularly the cerebellum.  The 
examiner stated that the Veteran had double vision during the 
episodes of exacerbation and that would not be part of simple 
motion sickness.  The examiner opined that the Veteran's 
multiple sclerosis began prior to his discharge from service 
but had been attributed to motion sickness instead of 
multiple sclerosis.  Although there were no records to 
document the Veteran's first diagnosis of multiple sclerosis 
in 1990, the examiner explained that it was not uncommon for 
multiple sclerosis patients to have their first spell of 
multiple sclerosis and then potentially not have any symptoms 
for 10 years or longer.  The examiner therefore concluded 
that it was at least as likely as not that the Veteran had 
symptoms consistent with multiple sclerosis during his period 
of military service.  However, in an addendum to the VA 
examination, the examiner stated that although the Veteran 
had numerous symptoms pointing to multiple sclerosis during 
service, none of them were clearly documented in the service 
medical records.  The examiner asserted that there was thus 
no evidence that the multiple sclerosis was documented to 
have occurred in service or within the seven-year period 
after military service and for that reason, it was less 
likely than not that the Veteran's multiple sclerosis was 
related to his period of service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2008 and April 2009 VA 
medical opinions are not probative to the extent that they 
concluded that the Veteran's multiple sclerosis was not 
related to service solely because there was no documentation 
of any symptoms of multiple sclerosis in his service medical 
records.  The Board notes that the examiner must consider lay 
statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  The 
examiner's negative nexus opinion based on lack of 
documentation in the service medical records is not 
probative.  However, the Board finds that the September 2008 
and April 2009 VA medical opinions are probative and 
persuasive regarding the issue of whether the Veteran's 
multiple sclerosis had its onset during service.  Based on 
the examiner's thorough and detailed examination of the 
Veteran and adequate rationale, the examinations showed that 
it was at least as likely as not that the Veteran had 
symptoms consistent with multiple sclerosis during his period 
of military service that had been wrongly attributed to 
motion sickness.  Additionally, although there were no 
records to document the Veteran's first diagnosis of multiple 
sclerosis in 1990, the examiner explained that it was not 
uncommon for multiple sclerosis patients to have their first 
spell of multiple sclerosis and then potentially not have any 
symptoms for 10 years or longer.  Accordingly, the Board 
finds that the September 2008 and April 2009 medical opinions 
indicate that the Veteran's multiple sclerosis had its onset 
during service.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for multiple sclerosis is 
warranted.  The competent evidence of record shows that the 
Veteran's multiple sclerosis had its onset during his period 
of active service.  Therefore, the Board concludes that the 
multiple sclerosis was incurred in service.  Accordingly, the 
Board finds that the evidence shows that it is at least as 
likely as not that multiple sclerosis was incurred in service 
and the Veteran's claim for service connection for multiple 
sclerosis is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Diplopia

The Veteran contends that he is entitled to service 
connection on a secondary basis for diplopia due to his 
multiple sclerosis.  

On VA examination in April 2009, the Veteran reported 
significant gait difficulties, the use of bilateral arm 
braces to walk, bowel and bladder dysfunction, intermittent 
diplopia, and numbness in the extremities.  Examination 
revealed no afferent pupillary defect, normal extraocular 
movements, and full visual fields.  There was no ptosis, and 
facial sensations were normal.  The Veteran had a symmetric 
smile and elevated palate.  Shoulder shrug was normal, and 
his tongue protruded in the midline without fasciculations.  
Motor examination was difficult to perform because there was 
decreased effort and giving-way weakness throughout.  The 
examiner noted that the Veteran had some weakness in the 
extremities, greater on the left side than the right side.  
Fine movements were slow bilaterally, and there was no 
atrophy.  Reflexes were brisk at 2 to 3+ throughout.  Sensory 
examination indicated patchy sensory loss in a non-nerve root 
distribution in the legs and arms and decreased vibratory and 
position sense in the bilateral feet.  Gait was wide-based, 
and both legs were circumducted.  The Veteran had bilateral 
knee and ankle braces and used arm braces to walk.  The 
examiner noted that the Veteran had described symptoms of 
multiple sclerosis as early as 1975 and that there was 
documentation of severe vertigo, nausea, and vomiting during 
his service in the Navy that had been attributed to motion 
sickness.  The examiner explained that vertigo associated 
with nausea and vomiting could be part of a multiple 
sclerosis exacerbation when the posterior structures of the 
brain were involved, particularly the cerebellum.  The 
examiner stated that the Veteran had double vision during the 
episodes of exacerbation and that would not be part of simple 
motion sickness.  The examiner opined that the Veteran's 
multiple sclerosis began prior to his discharge from service 
but had been attributed to motion sickness instead of 
multiple sclerosis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the April 2009 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and the adequate 
rationale.  In addition, there is no contrary competent 
medical opinion of record.  In that examination, the 
Veteran's diplopia was found to occur during the episodes of 
exacerbation of multiple sclerosis.  The diplopia was not 
found to be part of simple motion sickness but was instead 
found to be secondary to multiple sclerosis.  As a result of 
the Board's decision herein, service connection has been 
granted for multiple sclerosis.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for the Veteran's diplopia, as secondary 
to his service-connected multiple sclerosis, is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Middle Ear Disorder 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records show that the 
Veteran was treated for chronic motion sickness in July 1978, 
August 1978, and October 1978.  At an October 1978 
examination before the Medical Board, the Veteran was 
recommended for discharge due to chronic motion sickness.  

However, there are no post-service medical records showing 
any middle ear disorder.  A September 2008 VA examination 
found no current evidence of any middle ear disease.  The 
examiner found no ascertainable residuals related to the 
Veteran's chronic seasickness and reasoned that seasickness 
only occurred when at sea or on a ship or boat.  The examiner 
also noted that the Veteran had no complaints of dizziness or 
persistent nausea. 

Absent evidence of a current disability, service connection 
for a middle ear disorder must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of any middle ear disorder.  Because no middle ear 
disorder has been diagnosed in this case, the Board finds 
that service connection for middle ear disorder is not 
warranted.

The Board has considered the Veteran's and his family's 
claims that he has middle ear disorder related to his 
service.  However, as laypersons, the Veteran and his family 
members are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran and 
his family are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Therefore, the Veteran and his family can 
testify to that which they are competent to observe, such as 
dizziness and nausea, but they are not competent to provide a 
medical diagnosis for any middle ear disorder or to relate 
any middle ear disorder medically to his service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Left Hip Disability and Left Knee Disability

The Veteran contends that he is entitled to service 
connection on a secondary basis for his left hip disability 
and left knee disability due to his service-connected left 
ankle disability.  

On VA examination in September 2008, the Veteran complained 
of experiencing pain in the left hip and left knee ever since 
he fell into a foxhole in 1984 and injured himself.  He 
described the pain as being sharp and being a 6/10 to 8/10 in 
intensity.  Examination of the hip and knee was difficult 
because of the Veteran's neurological problems with pain and 
spasm in the muscles.  Range of motion of the hip and knee 
could not be assessed because the Veteran prevented bending 
of the hip and knee due to pain caused by spasm and weakness.  
The Veteran had difficulty in spontaneously lifting his left 
leg because of weakness.  There was no swelling, warmth, or 
tenderness in the joints.  X-rays of the left knee and hip 
were normal.  The examiner diagnosed the Veteran with left 
hip and left knee strain.  The examiner opined that the left 
hip and left knee disabilities were not the result of the 
service-connected left ankle disability but were aggravated 
by it.  The examiner noted that the degree of aggravation 
could not be estimated without speculation.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2008 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  In addition, there is no contrary 
competent medical opinion of record.  Although that 
examination failed to find a causative relationship between 
the left hip disability and left knee disability and his 
service-connected left ankle disability, the Veteran's left 
hip disability and left knee disability were found to be 
aggravated by his service-connected left ankle disability.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the 
Veteran's left hip disability and left knee disability, as 
aggravated by his service-connected left ankle disability, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003; a rating 
decision in April 2003; a statement of the case in March 
2004; and supplemental statements of the case in October 2004 
and April 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for multiple sclerosis is granted.  

Service connection for diplopia, secondary to multiple 
sclerosis, is granted.  

Service connection for a claimed middle ear disorder, 
secondary to multiple sclerosis, is denied.  

Service connection for a left hip disability, aggravated by a 
service-connected left ankle disability, is granted.  

Service connection for a left knee disability, aggravated by 
a service-connected left ankle disability, is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a pulmonary 
disability and a low back disability, secondary to a service-
connected left ankle disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the Veteran's claim for service connection for a 
pulmonary disability, it appears that the Veteran has been 
diagnosed with a pulmonary disability, but it remains unclear 
whether that disability is related to his period of service.  
Although service medical records are negative for any 
complaints or treatment for any pulmonary disability, the 
Veteran testified at an April 2007 travel board hearing that 
he took temperatures in the main magazine aboard his ship, 
which was a guided missile destroyer.  He reported that there 
was a Freon leak in the pipes while he was taking 
temperatures in the main magazine, and that he inhaled the 
Freon for an hour.  He stated that he began having lung 
problems after the Freon inhalation.  Post-service medical 
records show that the Veteran received intermittent treatment 
for mild obstructive pulmonary defect, dyspnea on exertion 
that was possibly related to restrictive lung disease, acute 
bronchitis, pleural effusion, and chronic obstructive 
pulmonary disease.  In order to make an accurate assessment 
of the Veteran's entitlement to service connection for his 
pulmonary disability, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
reconciles the question of whether the Veteran's current 
pulmonary disability was related to his period of service.  
The Board notes that the examiner must consider lay 
statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  The 
Board thus finds that an examination and opinion addressing 
the etiology of the Veteran's disorder is necessary in order 
to fairly decide the merits of the Veteran's claim.

With respect to the Veteran's claim for service connection 
for a low back disability, secondary to a service-connected 
left ankle disability, a disability may be service-connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In November 2007, the Board remanded the claim for a VA 
examiner to review the entire claims file to determine 
whether it is as likely as not that any diagnosed low back 
disability had its origin during active service or was 
related to the Veteran's service-connected left ankle 
disability.

On VA examination in September 2008, the examiner found that 
the Veteran had no pre-existing low back disability at the 
time of entry into military service.  The examiner also 
opined that the Veteran's low back disability was not 
secondary to the service-connected left ankle disability.  At 
a VA examination in April 2009, the examiner found that the 
Veteran's low back disability was less likely than not 
related to service because there was no documentation of any 
severe back injury in service that would have caused the 
Veteran's current lumbar spine condition.  However, it 
remains unclear whether the Veteran's low back disability was 
aggravated by his service-connected left ankle disability.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his low back 
disability, it is necessary to have a medical opinion based 
upon a thorough review of the record that reconciles the 
question of whether the Veteran's current low back disability 
was aggravated by his service-connected left ankle 
disability.  The Board thus finds that an examination and 
opinion addressing whether the Veteran's disorder was 
aggravated by his service-connected disability is necessary 
in order to fairly decide the merits of the Veteran's claim.    

 Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current 
pulmonary disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
pulmonary disability is related to the 
Veteran's claimed in-service inhalation of 
Freon or to any other incident of service.  
The examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The examiner should 
reconcile the opinion with other medical 
opinions of record.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be reviewed and 
the examination report should note that 
review.   

2.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his diagnosed low 
back disability and his service-connected 
left ankle disability.  The examiner 
should provide an opinion and specifically 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that any low back disability has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the condition) by his service-connected 
left ankle disability.  If necessary, the 
examiner should attempt to reconcile the 
opinion with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The examiner 
should review the claims folder and should 
note that review in the examination 
report.

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


